—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 12, 1995, which ruled that claimant was disqualified from receiving unemploymént insurance benefits because he voluntarily left his employment without good cause.
Claimant, an assistant accountant, requested a leave of absence in order to supervise the construction of a mudslide retention wall at his son’s home in California as well as to serve as "head of the household” while his son was on a six-week business trip to Thailand. Claimant’s son also requested the presence of claimant’s wife during that time so that she could care for his pregnant wife. When claimant’s employer refused to give him a leave of absence to attend to these matters, claimant resigned and applied for unemployment insurance benefits, which the Unemployment Insurance Appeal Board denied. Although claimant left his employment to help his son, we find that the Board’s decision that he left his employment for personal and noncompelling reasons is supported by substantial evidence (see, Matter of Edwards [Sweeney], 226 AD2d 895; Matter of Medina [Levine], 49 AD2d 996). Accordingly, we decline to disturb the Board’s decision.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.